IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 JUAN CARLOS MARTINEZ HOUSE,                    : No. 10 MM 2021
                                                :
                       Petitioner               :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 SUPERINTENDENT BURNES AND JUDGE                :
 CLYDE WAITE,                                   :
                                                :
                       Respondents              :


                                        ORDER



PER CURIAM

       AND NOW, this 23rd day of April, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Application for

an Immediate Hearing are DENIED. The Prothonotary is DIRECTED to strike the name

of the jurist from the caption.